Evans, P. J.,
The District Attorney of Erie County filed a petition in this ease in which *69an order is sought directing disposition of $348.46 recovered from defendant, Joseph Loeseh, who is serving a sentence of two and one-half to five years in the Western Penitentiary.
At a hearing fixed it was shown that Loeseh after pleading guilty to several offenses turned over to the county detective $48.46 and a check for the sum of $300 deposited in the Marine National Bank of Erie. Loeseh stated that the sums turned over were all secured by him through a series of burglaries dating over a period of months.
Claimants to the fund who gave testimony in their own behalf were: C. P. Shadle ($170.20), Katherine Sonnenberg ($122), J. D. Heible ($25.76). Fines and costs are in excess of $700.
The burglaries in the Sonnenberg and Shadle cases were committed October 15, 1953, and the burglary in the Heible case was committed October 10, 1953. On October 9, 1953, there was on deposit in the Marine National Bank $225., and we must therefore conclude that this amount could not be part of the proceeds from burglaries later committed. Twenty dollars was deposited October 13, 1953, and $50 was deposited October 16, 1953.
We therefore feel that said amount of $225. must be ordered toward the payment of fines and costs, and the balance distributed pro rata among the claimants after allowing deposit of October 13, 1953, to J. D. Heible.

Order

And now, to wit, June 2, 1954, it is ordered and decreed that the sum of $348.46, turned over to the County of Erie by Joseph Loeseh, be distributed according to the following schedule: J. D. Heible, $24.46; C. P. Shadle, $59.10; Katherine Sonnenberg, $39.90; County of Erie, $225; total, $348.46.